LATTIMORE, J.
Conviction in county court at law of Harris county for contributing to tbe delinquency of a minor; punishment, a fine of $100.
The record is before us without any bills of exception or statement of facts. Practically all of tbe questions raised in tbe motion for new ' trial relate to errors of the court alleged to have taken place in tbe reception or rejection of testimony. In tbe absence of any statement of facts, we cannot appraise such complaints.
Finding no error in the record, the judgment will be affirmed.